Citation Nr: 1701944	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-28 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss disability, prior to May 20, 2010.

2.  Entitlement to an increased rating for bilateral hearing loss disability, rated as 10 percent disabling from May 20, 2010 through March 8, 2012.

3.  Entitlement to an increased rating for bilateral hearing loss disability, rated as 40 percent disabling from March 8, 2012.

4.  Entitlement to an increased rating for anxiety disorder with depression, rated as 30 percent disabling prior to March 8, 2012.

5.  Entitlement to an increased rating for anxiety disorder with depression, rated as 50 percent disabling from March 8, 2012.

6.  Entitlement to service connection for corticobasal ganglia degeneration (claimed as Parkinson's disease).
7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for seizure disorder and headaches status post brain tumor.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Nicholas Parisi, Agent


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  This matter was remanded in May 2015 and May 2016 for further development.  

In May 2015, and again in May 2016, the appeal was remanded by the Board so that the Veteran could be afforded a videoconference hearing.  Unfortunately, as a hearing has not yet been scheduled, another remand is necessary.

Additionally, in its May 2015 remand, and again in its May 2016 remand, the Board noted that the issue of entitlement to service connection for a traumatic brain injury had been raised by the record in an October 2013 statement, but had not been adjudicated in the first instance by the Agency of Original Jurisdiction (AOJ).  To date, this claim still has not been adjudicated by the AOJ.  Therefore, it once again is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board notes a June 2016 email in which the RO was informed that there was evidence in the VBMS that the Veteran did not want a BVA hearing (VBMS, 6/16/16).  The Board notes that the evidence appears to be facsimile cover sheet (dated July 2016) in which the aide of a congresswoman refers to a "hearing cancellation request."  (VBMS, 7/20/16).  Per a May 2016 correspondence, the Veteran's representative apparently had a conversation with this aide (Justin) and the representative stated that "we agreed to allow the Board of Veterans' Appeals to complete the processing of [the Veteran's] appeal before the Veteran's Regional Office takes any further action that may be necessary." (VBMS, 7/20/16).  The Board notes that the May 2016 correspondence does not refer to the Board hearing (that has been requested by the Veteran on numerous occasions).    

Since the only mention of a withdrawn hearing request was from the aide of a congresswoman (and not from the Veteran or his representative), the Board sent the Veteran and his representative a November 2016 correspondence in which it sought to clarify whether the Veteran did indeed wish to withdraw his hearing request.  The Veteran was informed that if he did not respond within 30 days, the Board would use his previous selection to determine his choice of hearing.  The Board notes that there has been no response.  The most recent indication from the Veteran or representative remains a September 2014 correspondence in which he elected to testify at a videoconference hearing (VBMS, 9/17/14).  In the absence of an express request by the Veteran or representative to withdraw the hearing request, the Board must remand for the hearing to be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the earliest available opportunity.  Notify him and his representative of the date, time, and location of the hearing.  Upon completion of the hearing, return these claims to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






